                       Case 16-51281-gwz            Doc 350   Entered 01/28/19 11:47:10     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF NEVADA


              In re:                                          §
                                                              §
              CAL NEVA LODGE, LLC                             §      Case No. 16-51281
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JERI COPPA-KNUDSON, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 10,700,062.00                        Assets Exempt: 0.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 0.00                 Claims Discharged
                                                                     Without Payment: 4,610,120.72

              Total Expenses of Administration: 7,780.21


                      3) Total gross receipts of $ 7,780.21 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 7,780.21 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
                   Case 16-51281-gwz             Doc 350    Entered 01/28/19 11:47:10         Page 2 of 11




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                       $ NA        $ 7,486,295.61         $ 7,486,295.61                    $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            2,333.17               2,333.17                 2,008.17

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA           17,396.74              17,396.74                 5,772.04

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA           16,319.68              13,653.68                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                    NA        5,596,467.04           4,596,467.04                      0.00

TOTAL DISBURSEMENTS                                    $ NA       $ 13,118,812.24        $ 12,116,146.24                $ 7,780.21


                 4) This case was originally filed under chapter 11 on 06/10/2016 , and it was converted
          to chapter 7 on 02/27/2018 . The case was pending for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 01/08/2019                        By:/s/JERI COPPA-KNUDSON
                                                                         Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                     Case 16-51281-gwz               Doc 350     Entered 01/28/19 11:47:10             Page 3 of 11




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    FINANCIAL ACCOUNTS                                                        1229-000                                         7,780.21

TOTAL GROSS RECEIPTS                                                                                                         $ 7,780.21
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                     $ 0.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              LADERA DEVELOPMENT,
000021        LLC                                 4110-000                NA          7,471,110.61         7,471,110.61              0.00


              LUMOS & ASSOCIATES,
000017A       INC.                                4210-000                NA             15,185.00            15,185.00              0.00

TOTAL SECURED CLAIMS                                                     $ NA      $ 7,486,295.61       $ 7,486,295.61            $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
                   Case 16-51281-gwz             Doc 350   Entered 01/28/19 11:47:10   Page 4 of 11




                                         UNIFORM
                                                       CLAIMS          CLAIMS           CLAIMS
              PAYEE                       TRAN.                                                        CLAIMS PAID
                                                     SCHEDULED        ASSERTED         ALLOWED
                                          CODE

TRUSTEE COMPENSATION:JERI
COPPA KNUDSON                             2100-000               NA         1,528.02        1,528.02         1,528.02


TRUSTEE EXPENSES:JERI COPPA
KNUDSON                                   2200-000               NA            95.15           95.15           95.15


UNION BANK                                2600-000               NA            60.00           60.00           60.00


UNITED STATES TRUSTEE                     2950-000               NA          650.00          650.00           325.00

TOTAL CHAPTER 7 ADMIN. FEES                                   $ NA        $ 2,333.17      $ 2,333.17       $ 2,008.17
AND CHARGES



           EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                       CLAIMS          CLAIMS           CLAIMS
              PAYEE                       TRAN.                                                        CLAIMS PAID
                                                     SCHEDULED        ASSERTED         ALLOWED
                                          CODE

JEFFER MANGELS BUTLER &
MITCHELL LL                               6700-000               NA         9,905.06        9,905.06             0.00


JEFFER MANGELS BUTLER &
MITCHELL LL                               6710-000               NA         4,918.18        4,918.18         4,918.18


FRANCHISE TAX BOARD                       6820-000               NA         2,573.50        2,573.50          853.86

TOTAL PRIOR CHAPTER ADMIN.                                    $ NA       $ 17,396.74     $ 17,396.74       $ 5,772.04
FEES AND CHARGES



           EXHIBIT 6 – PRIORITY UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
                   Case 16-51281-gwz               Doc 350    Entered 01/28/19 11:47:10        Page 5 of 11




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)            Claim)

            ROZLYNN LILLIANA
000007      WEIG                                5300-000             NA             2,666.00             0.00            0.00


000020A     ROZLYNN WEIG                        5300-000             NA           12,850.00        12,850.00             0.00


000009A     FRANCHISE TAX BOARD                 5800-000             NA               803.68          803.68             0.00

TOTAL PRIORITY UNSECURED                                            $ NA        $ 16,319.68       $ 13,653.68           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

000026      ARBOR CARE OF TAHOE                 7100-000             NA             3,920.00         3,920.00            0.00


000016      BELFOR USA GROUP, INC. 7100-000                          NA           89,742.11        89,742.11             0.00


            BRIGHT BUSINESS MEDIA
000005      LLC                                 7100-000             NA             4,000.00         4,000.00            0.00


000028      CAL NEVA LODGE LLC                  7100-000             NA             2,607.00         2,607.00            0.00


            CASE DEVELOPMENT
000030      SERVICES, LLC                       7100-000             NA           36,671.78        36,671.78             0.00


            CHARTER
000004      COMMUNICATIONS                      7100-000             NA               481.36          481.36             0.00


000011      DALE COX ARCHITECTS                 7100-000             NA             5,105.00         5,105.00            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                   Case 16-51281-gwz               Doc 350    Entered 01/28/19 11:47:10       Page 6 of 11




                                                             CLAIMS          CLAIMS
                                                UNIFORM
                                                           SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form    (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)           Claim)

            GEORGE STUART YOUNT,
000019      INDIVIDUALLY A                      7100-000             NA       1,000,000.00      1,000,000.00            0.00


            GEORGE STUART YOUNT,
000022      INDIVIDUALLY A                      7100-000             NA       1,000,000.00              0.00            0.00


            INTERNAL REVENUE
000010      SERVICE                             7100-000             NA              200.00           200.00            0.00


000018      IPREP ACQUISITION, LLC              7100-000             NA          75,000.00         75,000.00            0.00


000001      KOCH ELEVATOR CO                    7100-000             NA            6,199.97         6,199.97            0.00


000006      KOLESAR & LEATHAM                   7100-000             NA              527.00           527.00            0.00


            LAW OFFICES OF
000032      THOMAS J. HALL                      7100-000             NA            5,494.50         5,494.50            0.00


000014      LESLIE P. BUSICK                    7100-000             NA                0.00             0.00            0.00


            NATIONAL UNION FIRE
000012      INSURANCE COMPA                     7100-000             NA                0.00             0.00            0.00


            NEW CAL-NEVA LODGE
000031      LITIGATION TRUST                    7100-000             NA                0.00             0.00            0.00


            NO LAKE TAHOE FIRE
000027      PROTECTION DISTR                    7100-000             NA          17,418.05         17,418.05            0.00


000003      RAPID SPACE, LLC                    7100-000             NA            1,896.00         1,896.00            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                   Case 16-51281-gwz               Doc 350    Entered 01/28/19 11:47:10        Page 7 of 11




                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

            RENO ORNAMENTAL
000002      IRON LTD                            7100-000             NA               201.95           201.95            0.00


000023      THE SHERATON LLC                    7100-000             NA        3,307,491.54      3,307,491.54            0.00


            WASHOE COUNTY
000008      TREASURER                           7100-000             NA           39,510.78         39,510.78            0.00

TOTAL GENERAL UNSECURED                                             $ NA     $ 5,596,467.04    $ 4,596,467.04           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                     Case 16-51281-gwz                     Doc 350            Entered
                                                                                                               FORM 1
                                                                                                                      01/28/19 11:47:10                      Page 8 of 11
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:        1
                                                                                               ASSET CASES                                                                                                              Exhibit 8
Case No:             16-51281       GWZ Judge: GREGG W. ZIVE                                                                                    Trustee Name:                     JERI COPPA-KNUDSON
Case Name:           CAL NEVA LODGE, LLC                                                                                                       Date Filed (f) or Converted (c):   02/27/18 (c)
                                                                                                                                               341(a) Meeting Date:               04/12/18
For Period Ending: 01/08/19                                                                                                                    Claims Bar Date:                   07/20/18



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                       Petition/         (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled           Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                 and Other Costs)             OA=554(a) Abandon             the Estate

 1. FINANCIAL ACCOUNTS                                                                       7,378.00                            7,378.00                                          7,780.21                     FA
     WELLS FARGO CHECKING 2244


 2. INVESTMENTS                                                                        10,700,000.00                         3,688,441.18                                              0.00                     FA
     INTEREST IN CORP./SUBJECT TO LITIGATION/NO RECOVERY
     OF FUNDS TO ESTATE AFTER LEGAL FEES AND SECURITY
     INTEREST


 3. FINANCIAL ACCOUNTS                                                                           0.00                                0.00                                              0.00                     FA
     WELLS FARGO CHECKING 4100


 4. FINANCIAL ACCOUNTS                                                                           0.00                                0.00                                              0.00                     FA
     WELLS FARGO SAVINGS 0376


 5. FINANCIAL ACCOUNTS                                                                          62.00                              62.00                                               0.00                     FA
     COMMUNITY BANK CHECKING 3932

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                    $10,707,440.00                     $3,695,881.18                                            $7,780.21                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   July 18, 2018, 11:17 am final account to be done after bar date passes 7/20/2018


   May 09, 2018, 11:14 am FA



LFORM1                                                                                                                                                                                                                         Ver: 21.00a
         UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                    Case 16-51281-gwz            Doc 350           Entered
                                                                                                    FORM 1
                                                                                                           01/28/19 11:47:10        Page 9 of 11
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                             Page:       2
                                                                                      ASSET CASES                                                                               Exhibit 8
Case No:            16-51281       GWZ Judge: GREGG W. ZIVE                                                           Trustee Name:                      JERI COPPA-KNUDSON
Case Name:          CAL NEVA LODGE, LLC                                                                               Date Filed (f) or Converted (c):   02/27/18 (c)
                                                                                                                      341(a) Meeting Date:               04/12/18
                                                                                                                      Claims Bar Date:                   07/20/18


   Initial Projected Date of Final Report (TFR): 08/31/18   Current Projected Date of Final Report (TFR): 08/31/18




LFORM1                                                                                                                                                                                Ver: 21.00a
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                Case 16-51281-gwz              Doc 350        Entered 01/28/19 11:47:10                   Page 10 of 11
                                                                                                 FORM 2                                                                                                    Page:      1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit 9
  Case No:             16-51281 -GWZ                                                                                          Trustee Name:                       JERI COPPA-KNUDSON
  Case Name:           CAL NEVA LODGE, LLC                                                                                    Bank Name:                          UNION BANK
                                                                                                                              Account Number / CD #:              *******2172 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9582
  For Period Ending: 01/08/19                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                             3                                                 4                                                 5                          6                         7
    Transaction       Check or                                                                                                       Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                          0.00
          03/19/18                WELLS FARGO BANK                               TURNOVER OF FUNDS FROM BANK                        1229-000                    7,780.21                                             7,780.21
          03/19/18        1         Asset Sales Memo:                            FINANCIAL ACCOUNTS $7,780.21                                                                                                        7,780.21
          04/25/18                UNION BANK                                     BANK SERVICE FEE                                   2600-000                                                 15.00                   7,765.21
          05/25/18                UNION BANK                                     BANK SERVICE FEE                                   2600-000                                                 15.00                   7,750.21
          06/25/18                UNION BANK                                     BANK SERVICE FEE                                   2600-000                                                 15.00                   7,735.21
          07/25/18                UNION BANK                                     BANK SERVICE FEE                                   2600-000                                                 15.00                   7,720.21
          10/26/18     010001     JERI COPPA KNUDSON                             TRUSTEE;S FEES AND EXPENSES/DOC#348                                                                       1,623.17                  6,097.04
                                                                                       Fees                   1,528.02              2100-000
                                                                                       Expenses                95.15                2200-000
          10/26/18     010002     UNITED STATES TRUSTEE                          QUARTERLY FEES                                     2950-000                                                325.00                   5,772.04
          10/26/18     010003     FRANCHISE TAX BOARD                            CLAIM # 25                                         6820-000                                                853.86                   4,918.18
          10/26/18     010004     JEFFER MANGELS BUTLER & MITCHELL LLP           ADMINISTRATIVE CLAIM # 29                          6710-000                                               4,918.18                       0.00
                                  ATTN: DAVID M POITRAS PC
                                  1900 AVENUE OF THE STARS, 7TH FLOOR
                                  LOS ANGELES, CA 90067

                                                                                                          COLUMN TOTALS                                         7,780.21                   7,780.21                        0.00
                                                                                                              Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                          Subtotal                                              7,780.21            7,780.21
                                                                                                              Less: Payments to Debtors                                                 0.00
                                                                                                          Net
                                                                                                                                                                7,780.21            7,780.21
                                                                                                                                                                                  NET                             ACCOUNT
                                                                                                         TOTAL - ALL ACCOUNTS                       NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                       Checking Account (Non-Interest Earn - ********2172                      7,780.21                    7,780.21                         0.00
                                                                                                                                                  ------------------------    ------------------------   ------------------------
                                                                                                                                                               7,780.21                    7,780.21                         0.00
                                                                                                                                                  ==============             ==============              ==============
                                                                                                                                                   (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                              Transfers)               To Debtors)                    On Hand

                                                                                                                              Page Subtotals                    7,780.21                    7,780.21
                                                                                                                                                                                                                     Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                Case 16-51281-gwz              Doc 350     Entered 01/28/19 11:47:10                   Page 11 of 11
                                                                                              FORM 2                                                                                          Page:    2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:             16-51281 -GWZ                                                                                       Trustee Name:                    JERI COPPA-KNUDSON
  Case Name:           CAL NEVA LODGE, LLC                                                                                 Bank Name:                       UNION BANK
                                                                                                                           Account Number / CD #:           *******2172 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******9582
  For Period Ending: 01/08/19                                                                                              Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                           Separate Bond (if applicable):


          1               2                             3                                              4                                               5                       6                  7
    Transaction       Check or                                                                                                    Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                                      Checking Account (Non-Interest Earn - ********2172




                                                                                                                           Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                      Ver: 21.00a
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
